WILLIAMS, J.
We are of the opinion that the court erred in overruling the motion. It appears from the record that the decree of March 1, 1929, was entered without notice to the defendants Angeline May Davis and Fred E. Davis, and was made without a revivor of the action in the name of the executrix of the last will and testament of the decedent. As her legatee and devisee under the last will and testament of decedent, Angeline May Davis was entitled to her day in court and no valid decree binding upon the estate of the decedent could be entered without a revivor.
For the reasons given the judgment of the court &glow will be reversed and the cause remanded for further proceedings according to law.
Lloyd and Richards, JJ., concur.